Third District Court of Appeal
                              State of Florida

                         Opinion filed July 28, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1093
                     Lower Tribunal No. F04-29879
                         ________________


                            Luis La-Casse,
                                Petitioner,

                                    vs.

                          Mark S. Inch, etc.,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus

    Luis La-Casse, in proper person.

    Ashley Moody, Attorney General, for respondent.


Before FERNANDEZ, C.J., and LINDSEY, and GORDO, JJ.

                     ON ORDER TO SHOW CAUSE

    PER CURIAM.
      On May 10, 2021, petitioner, Luis La-Casse, filed a petition for writ of

habeas corpus in this court. Upon review of the petition, we determined that

La-Casse had again filed a frivolous petition in our court. On May 11, 2021,

we ordered La-Casse to show cause why he shouldn’t be prohibited from

filing further pro se petitions, motions and appeals in this court, citing to our

warning in La-Casse v. Inch, 307 So. 3d 921 (Fla. 3d DCA 2020), wherein

we warned La-Casse that continued abuse of the judicial process would

result in an order prohibiting further pro se filings in our court. As we noted

in La-Casse, in 2018, petitioner was precluded from filing any further pro se

pleadings relating to trial court case number F04-29879. He appealed that

order and we affirmed.

      Upon consideration of La-Casse’s response to our order to show cause

and the successive, duplicative, pro se petitions and appeals brought by La-

Casse, we conclude that good cause has not been shown. La-Casse has

engaged in the filing of meritless, frivolous, and successive claims,

continuing to seek relief from this Court notwithstanding prior adverse

determinations on the merits.

      In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), and

Concepcion v. State, 944 So. 2d 1069 (Fla. 3d DCA 2006), La-Casse is

prohibited from filing any further pro se appeals, pleadings, motions, or



                                       2
petitions relating to his conviction, judgment, and sentence in lower tribunal

cases F04-29879. We direct the Clerk of this Court to refuse to accept any

such papers relating to the specified circuit court case number unless they

have been reviewed and signed by an attorney who is a duly licensed

member of The Florida Bar in good standing. See Whipple v. State, 112 So.

3d 540 (Fla. 3d DCA 2013).




                                      3